Citation Nr: 0810581	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied entitlement to 
TDIU.   
  
This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 


FINDINGS OF FACT

1.  The veteran has four years of high school education; he 
worked in a sales-type of occupation from 1963 until he 
retired in June 1991. 

2.  The veteran's service-connected disability consists of 
(a) cold injury, right upper extremity, evaluated as 30 
percent disabling; (b) cold injury, left upper extremity, 
evaluated as 30 percent disabling; (c) cold injury, right 
lower extremity, evaluated as 30 percent disabling; (d) cold 
injury, left lower extremity, evaluated as 30 percent 
disabling; (e) cold injury, right ear, evaluated as 10 
percent disabling; and (f) cold injury, left ear, evaluated 
as 10 percent disabling.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the service-
connected disability, and his education and occupational 
experience.




CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

VA satisfied the VCAA duty to notify by way of letters sent 
to the veteran in August and November 2006, and October 2007; 
as well as in letters of May and August 2005 (on another 
matter but covering essential VCAA requirements).  Taken 
together, the letters informed the veteran of what evidence 
was required to substantiate a claim for TDIU.  The veteran 
was also notified of his and VA's respective duties for 
obtaining evidence, and he was asked to submit evidence 
and/or information in his possession to the AOJ.  The August 
2006 notice letter was sent before the initial AOJ decision 
in this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  None of the letters provided prior to the 
initial AOJ decision included notice as to the last two 
elements (although the two letters after that, in November 
2006 and October 2007 did).  The Board finds, however, no 
prejudice to the veteran.  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for TDIU, any question as to the effective date to be 
assigned is rendered moot. 

Finally, with respect to notice required under VCAA, the 
statutory notice required by the VCAA is only one part of the 
system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process, because other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statements of the case-provide the claimant 
with notice of law applicable to the specific claim on 
appeal.  Id.  The RO has provided the veteran such notice to 
his specific claim throughout the appeal in the statement of 
the case and a supplemental statements of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has on file service, VA, and private 
medical records, including VA examination reports.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected cold injury disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a) cold injury, right upper extremity, evaluated 
as 30 percent disabling; 

(b) cold injury, left upper extremity, evaluated as 
30 percent disabling; 

(c) cold injury, right lower extremity, evaluated 
as 30 percent disabling; 

(d) cold injury, left lower extremity, evaluated as 
30 percent disabling; 

(e) cold injury, right ear, evaluated as 10 percent 
disabling; and 

(f) cold injury, left ear, evaluated as 10 percent 
disabling.

The combined disability rating for the service-connected 
disabilities is 90 percent.  Therefore, the veteran meets the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

The veteran's education and employment history is shown in 
the veteran's TDIU application (VA Form 21-8940), received in 
January 2006.  The veteran reported that he had four years of 
high school education and that he also received 
education/training from Western Pennsylvania Horological 
Institute from 1948 to 1949.  

Review of that VA Form 21-8940 indicates that the veteran 
worked at his most recent job in sales from 1963 until he 
retired in 1991.  On that form the veteran also indicated 
that his disability presently affected his full time 
employment.  He indicated that prior to his 1991 retirement, 
his highest gross earnings were $2,250.00 per month, and that 
the most he ever earned in one year was $27,000.00.  On that 
form the veteran also indicated that he did not leave his 
last job because of his disability, and that he had not tried 
to obtain employment since he became too disabled to work.  
He did not expect to be receiving workers compensation 
benefits.  Finally, the veteran stated that his current 
physical condition prohibited him from any activity in cold 
weather, which affected his feet, hands, and ears-the 
disability prevented him from relaxing and enjoying leisure 
time due to his aching feet.

The Board initially notes that the veteran has several other 
conditions for which service connection is not currently in 
effect.  These include coronary artery disease, hypertension, 
colonic polyps status post partial colectomy, and history of 
myocardial infarctions, status post angioplasty.  The 
disabling effects of any nonservice-connected conditions, 
however, cannot be considered in determining whether the 
veteran is entitled to a TDIU rating.

The disabling manifestations of the veteran's service-
connected disabilities were considered and evaluated in a 
recent rating decisions of January and September 2006, in 
connection with a claim for service connection and the 
initial disability ratings for the veteran's service-
connected disabilities.  In those rating decisions, the RO 
assigned the disability ratings listed above.  The veteran 
did not appeal the initially assigned ratings.   

The record applicable to the current claim includes VA and 
private medical records dated from 2000 to June 2006, 
including reports of VA examinations.  The Board has reviewed 
the evidence of record in this case but finds that this 
evidence does not support the veteran's contention that his 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  To the extent that the 
competent medical evidence of record addresses employability, 
such evidence reflects the capacity to perform at least 
sedentary employment.

The report of a December 2005 VA examination for cold 
injuries contains evidence addressing the veteran's ability 
to secure or follow a substantially gainful occupation due to 
impairment resulting from his service-connected disabilities.  
That report shows that the veteran reported his last job of 
selling office equipment lasted for 30 years.  He reported 
that he did not feel that the cold injury affected his job, 
and that his hands would get cold but never stopped him from 
performing his job.  The veteran reported that the burning 
sensation in the hands did not interfere with current 
activities of bathing, dressing, or home activities; and had 
not interfered with his job or with any hobbies or sports.

The December 2005 VA examination report shows that on 
examination of the feet, the veteran's gait was within normal 
limits.  Examination of the feet showed both were pink with 
no edema; and temperature was normal.  The veteran had no 
skin atrophy.  Both feet were dry.  He had good skin texture, 
and no ulcerations.  He had hair growth on the dorsal surface 
of the feet but not on the toes.  He had dermatophytosis of 
the toenails.  There was some pain in the feet on palpation 
and on movement of the toes.  Foot strength was 5/5, with 
essentially normal ankle ranges of motion (dorsiflexion of 20 
degrees and plantar flexion of 40 degrees).  He had no 
increased pain or weakness, or decreased endurance or 
incoordination, following repetitive range of motion 
movements.

Examination of the hands showed both were pink with no edema; 
and temperature was normal.  The veteran had no skin atrophy.  
Both hands were slightly damp.  He had good skin texture, and 
no ulcerations.  He had hair growth on the dorsal surface and 
there was no evidence of fungal infection of the hands or 
nails and no scars associated with the service-connected 
disabilities.  He had decreased sensation.  Grip strength was 
5/5.  The veteran could make a fist, touching the palmar 
crease; with no pain on initial motion, or with repetitions.  
On wrist ranges of motion there were no significant 
deviations from normal range of motion.  He had no increased 
pain or weakness, or decreased endurance or incoordination, 
following repetitive range of motion movements.  

Examination of the ear pinna showed that they were slightly 
redder than the surrounding skin.  The skin was dry and 
peeling over the apex of the pinna.  There was no pain with 
palpation, and no ulcerations.  There were no frostbite 
scars, but the veteran did have decreased sensation.

The examination report contains diagnoses of:  Cold injury 
involving both hands with burning sensation predominantly in 
cold weather; cold injury involving both feet with numbness 
and an achy pain in the toes and ball of the feet; and a 
burning sensation in both ear pinnas only in cold weather 
secondary to cold injury.

Based in part on X-ray examination, the examiner opined that 
the long-term effects of cold injuries were to the nerves, 
vascular system and arthritis; and that the veteran had mild 
arthritis in the hands and feet, and neuropathic symptoms of 
burning, numbness and tingling.

VA treatment records show that the veteran reported abilities 
inconsistent with an inability to perform the physical and 
mental acts required by employment.  These records show that 
in July 2001, the veteran reported that he continued to 
garden six to eight hours a day and was able to walk up a 
steep incline.  In January 2002 the veteran stated that he 
was working two days per week delivering flowers; that he 
walked one-half mile daily up a graded incline; and that he 
golfed regularly.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted, the evidence 
does not show-even when considering the limitations and 
exacerbations due to the veteran's service-connected 
disabilities-that some factor exists that takes this 
veteran's case outside the realm of the usual so as to render 
impracticable his schedular ratings.  On this point, the 
Board finds that the schedular rating criteria are not 
inadequate to rate the veteran's service-connected 
disabilities.  

The RO has evaluated each of the service connected residuals 
of cold injuries, identified above, under Diagnostic Code 
7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals for which there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 

Under Diagnostic Code 7122, a 20 percent disability rating is 
warranted for cold injury residuals for which there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Finally, a 10 percent 
disability rating is warranted for cold injury residuals for 
which there is evidence of arthralgia or other pain, 
numbness, or cold sensitivity.
 
Notes 1 and 2 immediately following Diagnostic Code 7122 
provide additional instructions for evaluating residuals of 
cold injury under that code.  38 C.F.R. § 4.104, Diagnostic 
Code 7122, Notes 1 and 2.  Separate evaluations are warranted 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  Id., 
Note 1.  Separate evaluations are also warranted for other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.  Id.

Under Note 2 of that code, VA is to evaluate each affected 
part (such as hand, foot, ear, or nose) separately and 
combine the ratings in accordance to 38 C.F.R. §§ 4.25 and 
4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 2.

The Board has considered the disability ratings assigned 
under Diagnostic Code 7122 for the service-connected cold 
injury disabilities in light of the medical evidence of 
record.  The Board does not find that any of those 
disabilities manifest symptomatology for which the schedular 
rating criteria would be inadequate.  Review of the medical 
evidence of record in light of the diagnostic criteria of 
Diagnostic Code 7122 indicates that the disabilities can each 
be adequately rated under that code.  

Thus, the Board concludes that the schedular rating criteria 
for these disabilities are not inadequate to rate these 
disabilities.  While the evidence may show that these 
disabilities might limit the veteran to sedentary employment, 
this is insufficient by itself to show that service-connected 
disabilities preclude sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
See Van Hoose, Supra.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

The Board is aware of the veteran's claimed difficulties in 
seeking and maintaining substantially gainful employment.  
The veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Additionally, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


